                                                                                                                                                    FILED
                                                                                                                                         U.S. DISTRICT COURT
AU 245B (Rev. 1)2/!81   Judgment in a Criminal Case                                                                                  EASTERN DISTRICT ARKANSAS
                        Sheet J



                                                                                                                                                                                           RK


               UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRii\HNAL CASE
                                    "·
                          MICHAEL ELLIS                                                 Case Number: 4:18-CR- 558-BD-1

                                                                                        USM Number: 27445-009

                                                                                          Nicole Lybrand
                                                                                        Defendant"s Attorney
TIDE DEFENDANT:
Ill pkaded guilty to count(s)            1 of the Misdemeanor Information, a Class A Misdemeanor

D pkaded nolo contcnderc to count(s)
   which was accepted by the court.
D was   found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                                            Offense Ended                               Count

 18 U.S.C. 1791(a)(2)                Possession of a prohibited object by a prison inmate                                          5/11/2018                                   1




         The defendant is sentenced as provided in pages 2 through          _ _4___ of this judgment. The sentence is imposed pursuant to
till: Sentencing Reform Act of 1934.
D The defendant has been round not guilty on count(s)
D Cnmt(s)                                                 0   IS     D arc dismissed on the motion of the                      United States.

            It is ordered that the defendant must notify the United States attorney for this district within 30 clays of anv change of name. residence.
or nrni ling: address until all fines. restitution, costs. and special assessments imposed by this judgment are fuflv paid. ·1 f ordered to pav restitution.
the dctcndant must noti ly the court and United States attorney of material clianges in cconon1ic circumstaii"ces.                            •

                                                                             1/22/2019
                                                                            Date of Imposition of Judgment




                                                                            Signature of Judge




                                                                             Beth Deere, U.S. Magistrate Judge
                                                                           - : - : - - - : - : - : : - : - : - - - - - - : : - c - - - - - : - - - - - - - - - - - - - ~ - - - - - - ---------··----
                                                                            Name and Title of Judge




                                                                            Oak
                                                                                           /. 2S-·                  IJ2---~
AO 2458 (Rev. 01/18) Judgment in Criminal Case
                     Sheet 2 -- Imprisonment

                                                                                                              Judgment -    Page _ _2__ of                   4
 DEFENDANT: MICHAEL ELLIS
 CASE NUMBER: 4:18-CR- 558-BD-1

                                                              IMPRISONMENT
             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  2 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



      D The court makes the following recommendations to the Bureau of Prisons:




      liZ!   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
             D at                                  D   a.m.     D p.m.       011


             D as notified by the United States Marshal.

      D The defendant shall smrender for service of sentence at the institution designated by the Bureau of Prisons:
             D   before 2 p.m. on

             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Se1vices Office.


                                                                   RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                          to

 at                                                    with a ce1tified copy of this judgment.



                                                                                                          UNlTED STATES MARSHAL



                                                                           By
                                                                                -----~Dc::£=pcc:uT=Y,.,...,...,U-:-cN=rr=E=D--:S:-cT-A-T-ES,---'-M-AR----,-SHA--L------
AO 245B (Rev. 02i!8)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                           Judgment - Page _      _,3"--_   of     4
DEFENDANT: MICHAEL ELLIS
CASE NUMBER: 4:18-CR- 558-BD-1
                                                CRIMINAL lVIONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6 .


                     Assessment                    .JVT A Assessment*                Fine                           Restitution
TOTALS             $ 25.00                       $ 0.00                            $ 0.00                      $ 0.00



 O    The determination of restitution is dcfcJTed until _ _ _ _ . An Amended .Judgment in ti Criminal Case (A0245C) will be entered
      after such determination.

 0    The defendant must make restitution (including community restitution) to the follmving payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximatclv proportioned payment, unless specified otherwise in
      the priotity ?r~er or perc~ntage payment colmnn below. However, pursuant to 18 tf.S.C. ~ 3664(1 ), all non federal victims must be paid
      before the Umted States 1s paid.

Name of Pavee                                                          Total Loss* 1'            Restitution Ordered              Prioritv or Percentag~




 TOTALS                               $ ______                 o_.o_o_            $ _______               o_.o_o_

 0     Restillltion amount ordered pursuant to plea agreement $

 0     The defendant must pay interest on restitution and a fine of more than $2,500. unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 I 2(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default. pursuant to 18 U.S.C. § 36] 2(g).


 O     The court dctennincd that the defendant does not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the         D       fine   O   restitution.

       O    the interest requirement for the        D fine         •     restitution is modified as follows:

 * .Tt~~tic~ for yictims of Trafficking Act of 2015, f'.ub. L. No. 114-22.                       ,     . .              .         .
 ** l· mdm~s tor the total amount ot losses arc reqmred under Chapters I 09A, 110, l lOA. and 11 :iA of Title 18 for oftenscs committed on or
 afler September 13. 1994. but bcfbrc April 23. 1996.
AO 2451:1 (Rev. 021181 Judgment in a Criminal Case
                       Sheet 6 - - Schedule of Payments
                                                                                                         Judgment - Page      4      of        4
DEFENDANT: MICHAEL ELLIS
CASE NUMBER: 4:18-CR- 558-BD-1

                                                            SCHEDULE OF PAYMENTS

Having assessed the defendanfs ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ~     Lump sum payment of$            25.00                 due immediately, balance due


            •      not later than                                     . or
            •      in accordance with
                                           •    C,
                                                        •    D,   •    E, or
                                                                                 •    F below; or

B     •     Payment to begin immediately (may be combined with                 • c.        0D,or    D F below); or
C     D     Payment in equal        _ _ _ _ _ (e.g., weekly. month(~·. quarter(v) installments of $ _ _ _ _ _ _ _ over a period of
                                              to conunence
                            (e.g .. months or years),            _____ (e.g.. 30 or 60 days) after the date of this judgment; or

D     D     Payment in equal     _ _ _ _ _ (e.g., week~v. month(v, quarterl.) installments of $ _ _ _ _ _ _ _ over a period of
                                           to commence
                            (e.g .. months or.vears),         _____ (<i.g.. 30 or 60 days/ after release from imprisonment to a
            term of supervision; or

E     •     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.. 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     •     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment. payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers <ind11di11g defe11da11t n11111be1~, Total Amount. Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment,('.!) restitution principal. (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
